Title: James Madison to John Quincy Adams, 8 December 1828
From: Madison, James
To: Adams, John Quincy


                        
                            
                                
                            
                            
                                
                                    Montpellier
                                
                                December 8. 1828.
                            
                        
                        
                        J. Madison with his respectful compliments to the President of the U. States, returns many thanks for the
                            copy of his Message to Congress, politely forwarded by him. It could not be read without a lively sense of the interesting
                            features it presents of the National prosperity; nor without recognizing the ability & eloquence of which previous
                            occasions had furnished like examples.
                        
                            
                                
                            
                        
                    